DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019 was filed after the mailing date of the application on 9/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 152a, 152b, 152c, 180, 180a, 180b, 505.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: a typographical error in paragraph 0169 of the published application recites “The method 900 then proceeds to 15”.  
Appropriate correction is required.
Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  
The claims recite “the vehicle electrical system based on a droop in the vehicle voltage from an expected vehicle voltage value”. The term “droop” is presumed to be a typographical error and should recite -- drop --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaeri et al (US 201800294436).
Regarding claim 1, Zaeri teaches a method for power and load management of a transport climate control system (refrigeration system, paragraph 0002) using a vehicle electrical system (control system, paragraph 0002) that includes a vehicle power network and an auxiliary battery system connected to a transport climate control load network via a voltage direct current (DC) regulated bus (paragraph 0023, The notion of the system being "hybrid" may indicate that the sources of power for the system may be of a variety of kinds; the system may be similarly powered from a variety of sources that are all of the same kind as well, such as a variety of electric sources, paragraph 0027, the refrigeration system energy module 5 comprises at least one rechargeable battery, such as any suitable known type of rechargeable battery or energy storage means for rechargeably storing energy for powering compressor 1, BMS 6 may control other power management functions as well, such as safety or emergency operations.  Further the use of the term Battery Management System is not intended to mean that the BMS manages power only from chemical batteries; rather, the BMS 6 is a power management system that may control or otherwise manage power from a variety of sources, such as batteries), the method comprising: a controller (PLC 7, 52) determining a power draw (60, monitor the output voltage, paragraph 0057) of the transport climate control load network (paragraph 0057) ; the controller determining an amount of power available from the vehicle electrical system (a voltage sensor 60 may monitor the output of the vehicle battery 12 (including extreme current draws) or the voltage at the power mains 62 connection, or the voltage at the output of a solar power source 64, or the voltage at the output of an auxiliary power source 66, or the voltage at the output of the energy storage module 5, or the voltage at an alternator or inverter or power conditioner (not shown).  
Regarding claim 2, Zaeri teaches shedding one or more loads of the transport climate control load network includes reducing a speed of a variable speed compressor (1, variable speed, paragraph 0031) of the transport climate control load network (the PLC 7 may be operable 
Regarding claim 6, Zaeri teaches wherein determining the amount of power available from the vehicle electrical system includes: monitoring a current amount supplied to the DC regulated bus of the vehicle electrical system; and subtracting the power draw of the transport climate control load network from the current amount supplied to the DC regulated bus to determine the amount of power available from the vehicle electrical system (voltage sensor 60 may monitor the output of the vehicle battery 12 (including extreme current draws) or the voltage at the power mains 62 connection, or the voltage at the output of a solar power source 64, or the voltage at the output of an auxiliary power source 66, or the voltage at the output of the energy storage module 5, or the voltage at an alternator or inverter or power conditioner, Colloquially speaking, the voltage monitoring enables the power management system 52 to determine what sources can supply power and in what quantities paragraph 0057).
Regarding claim 7, Zaeri teaches wherein determining the amount of power available from the vehicle electrical system includes determining a vehicle voltage provided by the vehicle power network to the DC regulated bus of the vehicle electrical system and determining the 
Regarding claim 8, Zaeri teaches wherein supplying power from the vehicle electrical system to the transport climate control load network includes: exclusively supplying power from the vehicle power network to the transport climate control load network (the mobile hybrid electric refrigeration system also comprises an electric compressor 1, which is operably connected to receive electrical power from one or more of a refrigeration system energy module 5, and a vehicle electrical system 12, and is further operably and communicably connected to PLC 7 to control the operation of compressor 1, paragraph 0026); exclusively supplying power from the auxiliary battery system to the transport climate control load network (a battery management system (BMS) 6 operable to control charge and discharge functions of the energy storage module 5, and to controllably connect and/or disconnect the energy storage module 5 and electric compressor 1 to the vehicle electrical system 12, which may typically comprise at least one lead-acid storage battery and an alternator/generator driven directly or indirectly by the vehicle's internal combustion engine when it is running, and which is functional to charge the vehicle electrical system battery and/or provide power for compressor 1 only when the vehicle engine is running, paragraph 0027); and the vehicle power network and the auxiliary battery 
Regarding claim 9, Zaeri teaches a vehicle electrical system (Fig. 4) for power and load management of a transport climate control system (12, paragraph 0002), the vehicle electrical system comprising: a voltage direct current (DC) regulated bus (BMS 6 may control other power management functions as well, such as safety or emergency operations.  Further the use of the term Battery Management System is not intended to mean that the BMS manages power only from chemical batteries; rather, the BMS 6 is a power management system that may control or otherwise manage power from a variety of sources, such as batteries, paragraph 0027); a vehicle power network (Fig. 4) configured to generate power from a vehicle (vehicle, paragraph 0023) and provide the generated power to the voltage DC regulated bus (paragraph 0023, 0027); an auxiliary power network (BMS 6, energy storage module, paragraph 027) that includes an auxiliary battery system connected to the DC regulated bus (Fig. 1), wherein the auxiliary battery system is configured to store power and supply the stored power to the DC regulated bus (paragraph 0027); a transport climate control load network (5 to 1) receiving power from the DC regulated bus (paragraph 0027); and a controller (PLC7, 52) configured to determine a power draw of the transport climate control load network (paragraph 0057), to determine an amount of power available from the vehicle electrical system (paragraph 0057), and to determine whether the power draw of the transport climate control load network exceeds the amount of power available from the vehicle electrical system (paragraph 0057); wherein the vehicle electrical system is configured to shed one or more loads of the transport climate control load network to 
Further, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 10, Zaeri teaches the controller is configured to shed one or more loads of the transport climate control load network by instructing a variable speed compressor (1, variable speed, paragraph 0031)of the transport climate control load network to reduce speed (paragraph 0029). See rejection of claim 2.
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 14, Zaeri teaches the controller is configured to: monitor a current amount supplied to the DC regulated bus of the vehicle electrical system; and subtract the power 
Further, it is understood, claim 14 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 15, Zaeri teaches the controller is configured to determine a vehicle voltage provided by the vehicle power network to the DC regulated bus of the vehicle electrical system and determine the amount of power available from the vehicle electrical system based on a drop in the vehicle voltage from an expected vehicle voltage value (paragraph 0057). See rejection of claim 7.
Further, it is understood, claim 15 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 16, Zaeri teaches the vehicle electrical system is configured to: exclusively supply power from the vehicle power network to the transport climate control load network (paragraph 0026); exclusively supply power from the auxiliary battery system to the 
Further, it is understood, claim 16 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 11, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaeri in view of Kandasamy (US 9562715).
Regarding claims 3 and 11, Zaeri teaches the invention as described above but fails to explicitly teach wherein shedding one or more loads of the transport climate control load network includes stopping operation of at least one of an evaporator blower, a condenser fan and a heater.
However, Kandasamy teaches wherein shedding one or more loads of the transport climate control load network includes stopping operation of at least one of an evaporator blower, a condenser fan (evaporator and condenser fans are off, Col. 5, lines 37-64) to allow the components to be controlled based on a sensed parameter.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Zaeri to include shedding one or more loads of the transport 
Further, it is understood, claim 11 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claims 5 and 13, the combined teachings teach the one or more loads includes a variable speed compressor (1, variable speed, paragraph 0031 of Zaeri).
Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaeri in view of Sulc et al (US 6487869).
Regarding claims 4 and 12, Zaeri teaches wherein determining the power draw of the transport climate control load network includes: determining one or more loads of the transport climate control network that are in operation; accessing a power rating of each of the one or more loads that are in operation (paragraph 0057) but fails to explicitly teach adding the power rating of each of the one or more loads that are in operation to determine the power draw of the transport load network.
However, Sulc teaches adding the power rating of each of the one or more loads that are in operation to determine the power draw of the transport load network (Col. 2, lines 24-36, Col. 5, lines 9-27) to provide the amount of high-speed run time of the compressor is reduced, thereby reducing the noise level of the compressor and the temperature control unit as a whole.

Further, it is understood, claim 12 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763